





CITATION: R. v.
Chevers
, 2011 ONCA 570



DATE: 20110901



DOCKET: C50777



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Christopher Chevers



Appellant



Christopher Chevers, in person



Louis P. Strezos, acting as duty counsel



Susan Ficek, for the respondent



Heard:
August 17, 2011



On appeal from the judgment of Justice R. Scott, of the
          Superior Court of Justice, dated February 6, 2009.



ENDORSEMENT



[1]

After a trial by judge alone, on February 6, 2009 the
    appellant was convicted of attempted murder and two other firearms
    offences.  The main issue at trial was
    identity, which turned on credibility and in particular that of the victim who
    identified the appellant as his assailant.  He appeals his convictions.

[2]

The appellant argues that the trial judge failed to
    give himself a
Vetrovec
[1]
warning regarding the evidence of the victim as an alleged unsavoury
    witness.  He contends that the trial
    judge was mandated to give himself a
Vetrovec
warning of the danger of acting on the victims evidence without other evidence
    of confirmation.

[3]

Assuming that a
Vetrovec
warning applies to a victim and that in some cases it may be mandatory; the
    trial judges failure to do so in this case does not constitute an error in
    law.

[4]

A
Vetrovec
warning is intended to alert juries
    to the danger of relying on the evidence of certain witnesses.  Judges know the risks in relying on the
    testimony of witnesses like this victim; thus there is no requirement that a
    judge sitting alone recite a
Vetrovec
caution in his or her reasons for
    judgment:
R. v. Snyder
, 2011 ONCA 445
, at para. 24
.

[5]

This was a case of identity wherein the Crowns case
    depended largely on the victims testimony.  The trial judge was acutely
    aware of this and that the credibility of the victim was open to
    question.  Indeed, the trial judge specifically notes that: Defence
    submits that because [the victim] lied about so many things, even under oath,
    he should not be believed as it would be dangerous to convict [the appellant]
    on such evidence.

[6]

The trial judge, therefore, had regard for the dangers
    of relying on the victims evidence.  Nevertheless, after properly considering all the evidence, and after
    specifically scrutinizing the evidence of the victim, the trial judge, for the
    reasons he gave, believed the victims identification of the appellant as his
    assailant.

[7]

In the result, there was no error in the trial judges
    analysis and the appeal against conviction must be dismissed.

M. Rosenberg J.A.

Robert Sharpe J.A.

H.S. LaForme J.A.





[1]

R. v. Vetrovec
(1982), 67
    C.C.C. (2d) 1 (S.C.C.).


